DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 08/11/2022 has been entered and considered. Upon entering, Claims 1, 4-10, 13-14, and 16-17 were pending; and claims 2-3,11-12, and 15 have been cancelled.
Response to Arguments
3.	Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Applicant also argues that “Xue, [0007]. That, is the primary side of Xue includes resonant components, Lr, and the secondary side does not”.
The examiner respectfully do not agree because Xue clearly discloses in figure 4: the primary side includes each resonant tank of the primary side comprises the respective resonant inductor 108 and a respective resonant capacitor 109; and the secondary side includes each resonant tank of the secondary side comprises the respective resonant inductor 113 and a respective resonant capacitor 114, (see figure 4 and par. [0024]).
Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0039506) in view of Xue et al. (US 2019/0379291), and further in view of Shudarek (US 2015/0102882).
	Regarding claim 1, Lee teaches a power system (see figures 1-2) comprising: a traction battery (figs. 1-2: 20); an auxiliary battery (figs. 1-2: 30); a 3-phrase resonant DC/DC converter, configured to permit charge and discharge of the traction battery (see par. [0054-0055]); and auxiliary circuitry (figs. 1-2: 400), including a buck converter (see figures 1-2 and par. [0061]), configured to permit charge of the auxiliary battery (30) with power from the traction battery (20), magnetically coupled with the 3-phase transformer, (see par. [0056-0057] and [0062]).
However, Lee does not explicitly teach the 3-phrase resonant DC/DC converter including a 3-phase transformer, 3-phase matching capacitors, and 3-phase resonant inductors; and auxiliary circuitry, including a bidirectional converter and a 3-phrase magnetically coupled inductor electrically between coils of the auxiliary circuitry and bi- directional converter.
Xue teaches a 3-phrase resonant DC/DC converter (fig. 4: a bidirectional three-phase DC/DC converter 100) including a 3-phase transformer, 3-phase matching capacitors, and 3-phase resonant inductors, (see figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Xue into the power system of Lee in order to provide the secondary side of the converter is fully symmetrical to the primary side of the converter to ensure that the conversion gain in the forward and reverse directions is the same.
Shudarek teaches the auxiliary circuitry (see figures 28-29), including a bidirectional converter (fig. 28: 4014) and a 3-phrase magnetically coupled inductor electrically between coils of the auxiliary circuitry and bi- directional buck converter (4014), (see figures 28 and 29; and par. [0094-0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shudarek into the power system of Lee and Xue in order to controlling application of electricity to a load.
Regarding claim 4, further Shudarek discloses the power system of claim 1, wherein each of the coils is center tapped, (see par. [0071]).
Regarding claim 6, furthermore Lee discloses the power system wherein primary coils of the 3-phase transformer, secondary coils of the 3-phase transformer, and coils of the auxiliary circuitry are connected in a 3- phase balanced configuration, (see par. [0048] and [0054-0055]).
Regarding claim 7, furthermore Lee discloses the power system, wherein the auxiliary circuitry (400) includes a DC link capacitor (C2) and synchronous rectifier switches configured to regulate a voltage at the DC link capacitor such that the voltage is greater than a voltage of the auxiliary battery (see figure 1 and par. [0077] and [0080]).
Regarding claim 8, furthermore Lee discloses the power system, wherein regulating the voltage at the DC link capacitor includes turning off each of the synchronous rectifier switches after a delay time that begins after a body diode of the synchronous rectifier switch is reversed biased, (see figure 1 and par. [0077] and [0080]).
Regarding claim 9, furthermore Lee discloses the power system, wherein the delay time is defined by an error between a desired voltage at the DC link capacitor and an actual voltage at the DC link capacitor, (see figure 1 and par. [0077] and [0080]).
Regarding claim 10, further Xue discloses the power system, wherein the 3-phase matching capacitors are connected in a symmetric delta configuration, (see figure 2).
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0039506) in view of Xue et al. (US 2019/0379291), in view of Shudarek (US 2015/0102882), and further in view of Khaligh et al. (US 2018/0222333).
	Regarding claim 5, Lee, Xue and Shudarek teach the power system, but Lee, Xue and Shudarek do not explicitly teach wherein the 3-phase transformer includes an EI ferrite core, and wherein for each phase of the 3-phase transformer, a primary coil of the 3-phase transformer, a secondary coil of the 3-phase transformer, and a coil of the auxiliary circuitry are wrapped around a same leg of the El ferrite core.
Khaligh teaches the 3-phase transformer includes an EI ferrite core, and wherein for each phase of the 3-phase transformer, a primary coil of the 3-phase transformer, a secondary coil of the 3-phase transformer, and a coil of the auxiliary circuitry are wrapped around a same leg of the El ferrite core, (see figures 23A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khaligh into the power system of Lee, Xue and Shudarek in order to forming the E core configuration.
8.	Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0039506) in view of Xue et al. (US 2019/0379291), in view of Khaligh et al. (US 2018/0222333), and further in view of Shudarek (US 2015/0102882).
	Regarding claim 13, Lee teaches an automotive power system (see figures 1 and 2) comprising: a 3-phase transformer including, a plurality of primary coils (figs. 1-2: 210), and a plurality of secondary coils (figs. 1-2: 220); a 3-phase resonant DC/DC converter configured to permit charge and discharge of a traction battery (figs. 1-2: 20), (see par. [0054-0055]); and auxiliary circuitry (figs. 1-2: 400), including a plurality of auxiliary coils (figs. 1-2: 230), configured to permit charge of an auxiliary battery (figs. 1-2: 30) with power from the traction battery (20), (see par. [0056-0057] and [0062]).
However, Lee does not explicitly teach transformer including an EI ferrite core; 3-phase matching capacitors; 3-phase resonant inductors, wherein the 3-phase transformer, 3-phase matching capacitors, and 3-phase resonant inductors are arranged to form a 3-phase resonant DC-DC converter; and wherein for each phase of the 3-phase transformer, one of the primary coils, one of the secondary coils, and one of the auxiliary coils are wrapped around a same leg of the EI ferrite core and wherein each of the auxiliary coils is center tapped.
Xue teaches a 3-phrase resonant DC/DC converter (fig. 4: a bidirectional three-phase DC/DC converter 100) including a 3-phase transformer, 3-phase matching capacitors, and 3-phase resonant inductors, (see figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Xue into the autornotive power system of Lee in order to provide the secondary side of the converter is fully symmetrical to the primary side of the converter to ensure that the conversion gain in the forward and reverse directions is the same. 
Khaligh teaches each phase of the 3-phase transformer, one of the primary coils, one of the secondary coils, and one of the auxiliary coils are wrapped around a same leg of the EI ferrite core, (see figures 23A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khaligh into the autornotive power system of Lee and Xue in order to forming the E core configuration.
Shudarek teaches each of the coils is center tapped, (see par. [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shudarek into the autornotive power system of Lee, Xue and Khaligh in order to controlling application of electricity to a load.
Regarding claim 14, furthermore Lee discloses the automotive power system wherein the auxiliary circuitry (400) further includes a buck converter (see figures 1-2 and par. [0061]); and further Shudarek discloses the bi-directional converter (fig. 28: 4014) and a 3-phrase magnetically coupled inductor electrically between the auxiliary coils and bi-directional converter (4014), (see figures 28 and 29; and par. [0094-0098]).
Regarding claim 16, furthermore Lee discloses the automotive power system, wherein the primary coils, secondary coils, and auxiliary coils are connected in a 3-phase balanced configuration, (see par. [0048] and [0054-0055]).
Regarding claim 17, furthermore Lee discloses the automotive power system, wherein the auxiliary circuitry (400) includes a DC link capacitor (C2) and synchronous rectifier switches configured to regulate a voltage at a DC link capacitor such that the voltage is greater than a voltage of the auxiliary battery, (see figure 1 and par. [0077] and [0080]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836